DETAILED ACTION
Formal Matters
1.	This application is in condition for allowance except for the following formal matters:  

In claim 1, line 2 “non-transitory computer-readable medium, ,  the method comprising” which should be:
		    “non-transitory computer-readable medium, the method comprising”.

Allowable Subject Matter
2.	Claims 1-20, insofar as in compliance with the formal matter detailed above, are allowable over the prior art of record. 
The following is an examiner’s statement of reasons for the indication of allowable subject matter: The cited art, whether taken singularly or in combination, especially when all limitations are considered within the claimed specific combination, fails to teach or render obvious a method of manufacturing a semiconductor device for a layout diagram stored on a non-transitory computer-readable medium, system for manufacturing a semiconductor device, and a semiconductor device with all exclusive limitations as recited in claims 1, 10 and 16;
the method of claim 1 comprising generating an active area pattern representing a corresponding active area in the semiconductor device, generating contact-source/drain (CSD) patterns over the active area pattern, generating gate patterns, and generating a first conductive pattern over the CSD patterns and the gate patterns, the first conductive pattern representing a first gate-signal-carrying (GSC) conductor in a first layer of metallization,
which may be characterized in that the generating gate patterns comprises generating gate patterns interleaved with corresponding ones of the CSD patterns, that long axes correspondingly of the active area pattern and the first conductive pattern extend substantially in a first direction, and in that long axes correspondingly of the CSD patterns and the gate patterns extend substantially in a second direction substantially perpendicular to the first direction;
claim 10 comprising generating an active area pattern representing a corresponding active area in the semiconductor device, generating CSD patterns over the active area pattern, generating gate patterns, generating a first conductive pattern correspondingly over the CSD patterns and the gate patterns, the first conductive pattern representing a first GSC conductor in a first layer of metallization, and generating second conductive patterns correspondingly over the first conductive pattern, the second conductive patterns representing second GSC conductors in a second layer of metallization,
which may be characterized in that the generating gate patterns comprises generating gate patterns interleaved with corresponding ones of the CSD patterns, that long axes respectively of the active area pattern and the first conductive pattern extend substantially in a first direction, and in that long axes correspondingly of the CSD patterns, the gate patterns and the second conductive patterns extend substantially in a second direction substantially perpendicular to the first direction;
the semiconductor device of claim 16 comprising an active area in a transistor layer, contact-source/drain (CSD) conductors in the transistor layer and over and electrically coupled with the active area, gate conductors in the transistor layer over and electrically coupled with the active area, and a first gate-signal-carrying (GSC) conductor in a metallization layer above the transistor layer,
which may be characterized in that the gate conductors are interleaved with corresponding ones of the CSD conductors, that long axes correspondingly of the active area and the first GSC conductor extend substantially in a first direction, and in that long axes correspondingly of the CSD conductors and the gate conductors extend substantially in a second direction substantially perpendicular to the first direction.

As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).

Conclusion
Ex parte Quayle, 1935 C.D. 11, 453 O.G. 213.
A shortened statutory period for reply to this action is set to expire TWO MONTHS from the mailing date of this letter.

4.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
	(A) Liaw U.S. Patent 9,613,953 B2 discloses a layout of a semiconductor device, the layout stored on a non-transitory computer-readable medium and comprising an active area region extending in a first direction, a gate electrode extending in a second direction and crossing the active area region, and a dummy gate extending in the second direction and adjacent the gate electrode.
	(B) Biswas et al. U.S. Patent 10,936,785 B2 discloses a method of manufacturing a semiconductor device, the method comprising, for a layout diagram stored on a non-transitory computer-readable medium, generating the layout diagram including populating a row which extends in a first direction with a group of cells, first and second side boundaries of each cell being substantially parallel and extending in a second direction substantially perpendicular to the first direction, locating, relative to the first direction, cells so that neighboring ones of the cells are substantially abutting, and reducing an aggregate leakage tendency of the group by changing an orientation of at least one of the cells or changing locations correspondingly of at least two of the cells.

5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to TU TU V HO whose telephone number is (571)272-1778.  The examiner can normally be reached on Monday to Thursday 6:30 - 15:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven H Loke can be reached on 571-272-1657.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





02-09-2022
/TU-TU V HO/Primary Examiner, Art Unit 2818